DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 22 November 2019.
Claims 1-20 are pending and have been examined. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a method, claims 11-19 are directed to a product of manufacture and claim 20 is directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of identifying similarities between entities.  Specifically, representative claim 1 recites the abstract idea of: 
in response to a request received from a client for profiling a benchmark entity, obtaining a benchmark profile data set for the benchmark entity; 
obtaining a plurality of profile data sets, each of the plurality of profile data sets corresponding to a candidate entity, and wherein each of the plurality of profile data sets and the benchmark profile data set comprises firmographic, technographic, and public information; 
determining one or more of the plurality of profile data sets that are most similar to the benchmark profile data set; 
identifying the one or more candidate entities corresponding to the one or more profile data sets as companies most similar to the benchmark entity; 
generating a graphical representation representing the benchmark entity and the identified candidate entities, the graphical representation including one or more graphics attributes representing a degree of a similarity between benchmark entity and each of the identified candidate entities; and 
transmitting the graphical representation to the client to be presented therein. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of identifying similarities between entities, as noted above.  This concept is considered to be a certain method of organizing human activity because it relates to sale activities because the claims specifically recite the steps of requesting from a client, to obtain benchmark profile data set for a benchmark entity (i.e., a company), obtaining a plurality of profile data sets for candidate entities (i.e., companies), determining profile data sets that are most similar to the benchmark profile data set, identifying candidate entities that correspond to one or more profile data sets as companies most similar to the benchmark entity, generating a representation to represent the benchmark entity and the candidate entities, representing a degree of similarities between the benchmark entity and the identified candidate entities, and transmitting the graphical representation to a client, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer, a device over a  network These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Additionally, the Examiner notes that the claim recites the step and additional elements of transmitting the graphical representation to the client device over the network to be presented therein, which is considered to be insignificant extra-solution activity. Extra-solution activity can be understood as activities that are incidental to the primary process or product that are merely a nominal or tangential addition the claim (see MPEP 2106.05(g)).  In this case, the activity of transmitting the graphical representation to the client device over the network is merely nominal or tangential additions to the primary process of item ordering.  
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
Further, the step and additional elements of transmitting the graphical representation to the client device over the network to be presented does not provide significantly more than the judicial exception because they are merely well-understood, routine, and conventional activities previously known to the industry of data management and processing. The courts have recognized the computer functions as well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificantly extra-solution activity. Receiving or transmitting data over a network (e.g., using the Internet to gather data) and storing and retrieving information in memory are recognized computer functions that are considered insignificant extra-solution activity (see MPEP 2106.05(d)(II)). This is similar to the steps and additional elements that are recited in the claims. For example, the step of transmitting the graphical representation to the client device over the network in this case.  For examples of court cases, see Versata Dev. Group, Inc. v. SAP Am, Inc., 793 F.3d 1306, 1344 (Fed. Cir. 2015) and Intellectual Ventures I v. Symantec Corp., 838 F. 3d 1307, 1315 (Fed. Cir. 2016).   
As such, representative claim 1 is ineligible.
Independent claims 11 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 11 includes the additional elements of a non-transitory machine-readable medium having instructions stored therein, wherein when executed by a processor, cause the processor to perform operations, and independent claim 20 includes the additional element of a data processing system, a processor, a memory coupled to the processor to store instruction, which when executed by the processor, cause the processor to perform operations. The Applicant’s specification does not provide any discussion or description of the additional elements recited in independent claims 11 and 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 11 and 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 11 and 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 11 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 11 and 20 are ineligible. 
Dependent claims 2-10 and 12-19, depending from claims 1 and 11, respectively, do not aid in the eligibility of the independent claims 1 and 11.  The claims of 2-10 and 12-19 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claims 3 and 13 includes the additional element of machine learning algorithm.  Applicant’s specification does not provide any discussion or description of the machine learning algorithm as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3 and 13 are directed towards an abstract idea. Additionally, the additional elements of claim 3 and 13, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-10 and 12-19 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worthington, J. (PGP No. US 2021/0312541 A1) in view of Goyette, S., et al. (Patent No. US 10,990,988 B1). 

Claim 1-
Worthington discloses a computer-implemented method, comprising: 
in response to a request received from a client device over a network for profiling a benchmark entity, obtaining a benchmark profile data set for the benchmark entity (Worthington, see: paragraph [0007] disclosing “system for generating valuation data of a private company [i.e., profiling a benchmark entity]” and “receiving a request to generate the valuation data”; and see: paragraph [0048] disclosing “user devices 22”; and see: paragraph [0065] disclosing “Company data 2000 are inputs and outputs for generating valuation data of a private company [i.e., in response to a request, obtaining a benchmark profile data set]”; and see: paragraph [0085] disclosing “Company data…includes a plurality of financial metrics”; and see: paragraph [0136] “request to generate valuation data”; and see: paragraph [0152] disclosing “the valuation data may be displayed on a user device”; Also see: FIG. 3); 
obtaining a plurality of profile data sets, each of the plurality of profile data sets corresponding to a candidate entity (Worthington, see: paragraph [0065] disclosing “analysis of company metrics [i.e., plurality of profile data sets] of comparable companies [i.e., candidate entity]”; and see: paragraph [0066] disclosing “comparables 2002 includes Comparables 1-8”; and see: paragraph [0072] disclosing “group of comparables may be analyzed with respect to two company metrics”); and see: FIG. 3), and 
wherein each of the plurality of profile data sets and the benchmark profile data set comprises firmographic information (Worthington, see: paragraph [0065] disclosing “Company data 2000 are inputs and outputs for generating valuation data of a private company [i.e., benchmark profile data set contains information]” and “analysis of company metrics [i.e., plurality of profile data sets comprises information] of comparable companies”; and see: paragraph [0085] disclosing “Company data…includes a plurality of financial metrics”; and see: paragraph [0087] disclosing “financial metrics may include… Geography (or geographies) [i.e., firmographic information] operated in”) (Examiner’s note: The Examiner is equating the financial metric for the data sets of the geography the companies are operated in, as the firmographic information, which is similarly recited in paragraph [0019] of the instant specification describing an example of firmographic information to be a location of a company.); 
determining one or more of the plurality of profile data sets that are most similar to the benchmark profile data set (Worthington, see: paragraph [0065] disclosing “analysis of company metrics of comparable companies”; and see: paragraph [0066] disclosing “comparables may be in the same…industry as the target company” and “may have same business model to the target company”; and see: paragraph [0147] disclosing “company similarity may be determined using closest data points in the original feature space [i.e., determining one or more plurality of profile data sets]”; and see: paragraph [0155] disclosing “Table 9018 shows a list of companies which are closest in similarity [i.e., most similar] to the target company [i.e., to the benchmark profile dataset]”; Also see: FIG. 12);
 identifying the one or more candidate entities corresponding to the one or more profile data sets as companies most similar to the benchmark entity (Worthington, see: paragraph [0147] disclosing “The comparable companies returned are those which are the closest to the target company in terms of the…distance metric” and “system observes the nearest neighbors in any given layer as being ‘similar’ in some way” and “company similarity may be determined using closest data points in the original feature space”; and see: [0155] disclosing “Comparable company data is also displayed. Table 9018 shows a list of companies which are closest in similarity [i.e., most similar] to the target company [i.e., to the benchmark profile dataset]”; Also see: FIG. 12); 
generating a graphical representation representing the benchmark entity and the identified candidate entities, the graphical representation including one or more graphics attributes representing a similarity between benchmark entity and each of the identified candidate entities (Worthington, see: paragraph [0147] disclosing “Data points 7008 which are located at similar positions within graph 7000 may be considered to be comparable” and “representation of the feature space in a layer of a neural network is used as an approximation for a company similarity. The comparable companies [i.e., identified candidate entities] returned are those which are the closest to the target company [i.e., benchmark entity] in terms of the Euclidean (or some other) distance metric”; and see: paragraph [0155] disclosing “User interface 9000 displays various components of the valuation data 5148 [i.e., graphical representation representing the benchmark entity]” and “Table 9018 shows a list of companies [i.e., identified candidate entities] which are closest in similarity [i.e., most similar] to the target company”); and
 transmitting the graphical representation to the client device over the network to be presented therein (Worthington, see: paragraph “valuation data 5148 may be transmitted to a user device”; and see: paragraph [0155] disclosing “User interface 9000 displays various components of the valuation data 5148 [i.e., graphical representation]” and “Table 9018 shows a list of companies [i.e., identified candidate entities] which are closest in similarity to the target company”).  
Although Worthington does disclose the plurality of profile data sets and the benchmark profile data set comprises firmographic information and discloses a graphical representation of the benchmark entity and the identified candidate entities that also represents similarity between the benchmark entity and the candidate entities, Worthington does not disclose that the data sets for the profile data sets and the benchmark data sets include technographic or public information. Further, Worthington does not disclose that there is a specific degree of similarity between the benchmark entity and the candidate entities. Worthington does not disclose: 
wherein each of the plurality of data sets comprises, technographic, and public information; 
representing a degree of a similarity between benchmark entity and each of the identified candidate entities. 
Goyette, however, does teach: 
wherein each of the plurality of data sets comprises, technographic, and public information (Goyette, see: Col. 3, ll. 58-61 teaching “similar products re supplied by similar business entities” and “use business entity data from…micro-jobs (e.g., apps, emails, etc.) [i.e., technographic information]”; and see: Col. 5, ll. 20-23 teaching “business-entity data includes all data associated with a business entity…that is publicly available” and see: ll. 55-56 teaching “external sources” and ll. 56-60 disclosing “Better Business Bureau ® [i.e., public information]”) (Examiner’s note:  The Examiner is equating the business entity data that consists of used apps by specific businesses, as the technographic information, which is similarly recited in paragraph [0018] of the instant specification, describing an example of technographic information as a software app that a company uses). 
representing a degree of a similarity between benchmark entity and each of the identified candidate entities (Goyette, see: Col. 11, ll. 32-36  teaching “a scored similarity diagram for products” and “the similarity score (811) between Bob’s Drones (804) [i.e., candidate entity] and Nancy’s Emporium (805) [i.e., benchmark entity] is 20 [i.e., representing a degree of similarity] since they both sell drones and clothing”). 
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the features of wherein each of the plurality of data sets comprises, technographic, and public information and  representing a degree of a similarity between benchmark entity and each of the identified candidate entities, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39). 
	
Claim 2-
Worthington in view of Goyette teach the method of claim 1, as described above. 
Worthington further discloses: 
wherein each of the firmographic information comprise information regarding one or more dimensions of an entity (Worthington, see: paragraph [0065] disclosing “Company data 2000 are inputs and outputs for generating valuation data of a private company” and “analysis of company metrics of comparable companies”; and see: paragraph [0085] disclosing “Company data…includes a plurality of financial metrics”; and see: paragraph [0087] disclosing “financial metrics may include… Geography (or geographies) [i.e., firmographic information] operated in”; Also see: FIG. 12 “Closest Comparables” and “Geography” [i.e., dimensions of an entity]”). 
	Although Worthington does disclose firmographic information of entities that includes dimensions of an entity, Worthington does not disclose technographic and public information that includes dimensions of an entity. Worthington does not disclose: 
technographic, and public information comprise information regarding one or more dimensions of an entity. 
Goyette, however, does teach: 
technographic, and public information comprise information regarding one or more dimensions of an entity  (Goyette, see: Col. 3, ll. 58-61 teaching “similar products re supplied by similar business entities” and “use business entity data from…micro-jobs [i.e., dimension of an entity] (e.g., apps, emails, etc.) [i.e., technographic information]”; and see: Col. 5, ll. 20-23 teaching “business-entity data includes all data associated with a business entity…that is publicly available” and see: ll. 55-56 teaching “external sources” and ll. 56-60 disclosing “Better Business Bureau ® [i.e., public information regarding one or more dimensions of an entity]”)  . 
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the feature of technographic, and public information comprise information regarding one or more dimensions of an entity as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Claim 3-
Worthington in view of Goyette teach the method of claim 2, as described above.
Worthington discloses: 
wherein the one or more profile data sets that are most similar are determined using a machine learning algorithm (Worthington, see: paragraph [0146] disclosing “company similarity is determined based on the closeness of data points in the Trained Machine Learning Model 5136”; and see: paragraph [0147] disclosing “Data points 7008 which are located at similar positions within graph 7000 may be considered to be comparable. In some embodiments, representation of the feature space in a layer of a neural network is used as an approximation for a company similarity”). 

Claim 4-
Worthington in view of Goyette teach the method of claim 3, as described above. 
Worthington further discloses where determining the one or more of the plurality of profile data sets that are most similar comprises (Worthington, see: paragraph [0147]):
for each of the plurality of profile data sets, determining a distance representing a difference between corresponding values of the profile data set and the benchmark profile data set for each dimension of the benchmark profile data set disclosing (Worthington, see: paragraph [0087] disclosing “financial metrics may include… Geography (or geographies) [i.e., firmographic information] operated in”; and see: paragraph [0147] disclosing “The comparable companies returned are those which are the closest to the target company in terms of the…distance metric” Also see: FIG. 12 “Closest Comparables” and “Geography” [i.e., dimensions of an entity]”); and 
	Although Worthington does disclose determining a distance representing a difference between corresponding values of the profile data set and benchmark profile data set for each dimension, Worthington does not disclose:
determining an overall distance between the profile data set and the benchmark data set based on the proximity between corresponding values of the profile data set and the benchmark profile data set for each dimension of the benchmark profile data set.  
Goyette, however, does teach: 
determining an overall distance between the profile data set and the benchmark data set based on the proximity between corresponding values of the profile data set and the benchmark profile data set for each dimension of the benchmark profile data set. (Goyette, see: Col. 11, ll. 32-36  teaching “a scored similarity diagram for products” and “the similarity score (811) between Bob’s Drones (804) [i.e., candidate entity] and Nancy’s Emporium (805) [i.e., benchmark entity] is 20 [i.e., representing a degree of similarity] since they both sell drones and clothing [i.e., for each dimension of the benchmark profile data set]”). 
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the features of determining an overall distance between the profile data set and the benchmark data set based on the proximity between corresponding values of the profile data set and the benchmark profile data set for each dimension of the benchmark profile data set, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Claim 5-
Worthington in view of Goyette teach the method of claim 4, as described above. 
Worthington further discloses: 
wherein determining one or more of the plurality of profile data sets that are most similar further comprises identifying as the one or more of the plurality of profile data sets, the one or more profile data sets having the overall distance to the benchmark profile data set (Worthington, see: paragraph [0147] disclosing “Data points 7008 which are located at similar positions within graph 7000 may be considered to be comparable” and “representation of the feature space in a layer of a neural network is used as an approximation for a company similarity. The comparable companies returned are those which are the closest to the target company [i.e., benchmark entity] in terms of the Euclidean (or some other) distance metric [i.e., overall distance to the benchmark profile data set]”; and see: paragraph [0155] disclosing “User interface 9000 displays various components of the valuation data 5148 [i.e., graphical representation representing the benchmark entity]” and “Table 9018 shows a list of companies  which are closest in similarity  to the target company”).  
Although Worthington discloses profile data sets having the overall distance to the benchmark profile data set, Worthington does not disclose: 
data sets having the least overall distance to the benchmark profile data set. 
Goyette, however, does teach: 
data sets having the least overall distance to the benchmark profile data set (Goyette, see: Col. 11, ll. 36-38 teaching “The similarity score (812) between Nancy's Emporium (805) and Jane's Mugs (806) is only 10, since they both sell mugs. In one or more embodiments, a threshold of 20 might be applied to similarity scores to determine whether business entities are similar”). 
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the feature data sets having the least overall distance to the benchmark profile data set, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Claim 6-
Worthington in view of Goyette teach the method of claim 4, as described above. 
Worthington discloses wherein determining one or more of the plurality of profile data sets that are most similar further comprises (Worthington, see: paragraph [0147]): 
for each of the plurality of profile data sets, building a profile graph of the distance between corresponding values of the profile data set and the benchmark profile data set for each dimension of the benchmark profile data set (Worthington, see: paragraph [0147] disclosing “Data points 7008 which are located at similar positions within graph 7000 [i.e., profile graph of the distance] may be considered to be comparable. In some embodiments, representation of the feature space in a layer of a neural network is used as an approximation for a company similarity”).  

Claim 7-
Worthington in view of Goyette teach the method of claim 4, as described above. 
Worthington does not disclose: 
wherein the distance is calculated based on prior interactions between two entities. 
Goyette, however, does teach: 
wherein the distance is calculated based on prior interactions between two entities (Goyette, see: Col. 11, ll. 48-55 teaching “knowledge graph for an entity, in accordance with one or more embodiments. As depicted in this figure, knowledge graph (900) includes business entity (901) which is similar to business entity (902) and which has business entity (903) as a customer. Additionally, business entity (901) sells product category (904) and buys product category (905) and product category (906) from product suppliers”). 
 This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the feature of wherein the distance is calculated based on prior interactions between two entities, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Claim 8-
Worthington in view of Goyette teach the method of claim 1, as described above. 
Worthington does not explicitly disclose: 
wherein the graphical representation includes a plurality of nodes coupled to each other, each representing one of the benchmark entity and one of the identified candidate entities.  
Goyette, however, does teach: 
wherein the graphical representation includes a plurality of nodes coupled to each other, each representing one of the benchmark entity and one of the identified candidate entities (Goyette, see: Col. 11, ll. 48-55 teaching “knowledge graph for an entity, in accordance with one or more embodiments. As depicted in this figure, knowledge graph (900) includes business entity (901) [i.e., node] which is similar to business entity (902) [i.e., node] and which has business entity (903) [i.e., node] as a customer. Additionally, business entity (901) sells product category (904) [i.e., node] and buys product category (905) [i.e. node] and product category (906) from product suppliers”; Also see:  FIG. 9). 
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the feature of wherein the graphical representation includes a plurality of nodes coupled to each other, each representing one of the benchmark entity and one of the identified candidate entities, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Claim 9-
Worthington in view of Goyette teach the method of claim 8, as described above.
	Although Worthington does disclose similarities between the benchmark entity and the candidate entity (Worthington, see: paragraph [0147] disclosing “company similarity may be determined using closest data points in the original feature space”), Worthington does not disclose: 
wherein a connection between a node representing the benchmark entity and a node representing each of the candidate entities is rendered with a set of one or more graphics attributes representing a degree of similarity between the benchmark entity and the candidate entity.  
Goyette, however, does teach: 
wherein a connection between a node representing the benchmark entity and a node representing each of the candidate entities is rendered with a set of one or more graphics attributes representing a degree of similarity between the benchmark entity and the candidate entity (Goyette, see: Col. 11, ll. 32-36  teaching “a scored similarity diagram for products” and “the similarity score (811) between Bob’s Drones (804) [i.e., candidate entity] and Nancy’s Emporium (805) [i.e., benchmark entity] is 20 [i.e., graphics attribute] since they both sell drones and clothing [i.e., for each dimension of the benchmark profile data set]”; Also see: FIG. 8B “Similar Score:  20” and “Similar Score: 10”).  
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the feature of wherein a connection between a node representing the benchmark entity and a node representing each of the candidate entities is rendered with a set of one or more graphics attributes representing a degree of similarity between the benchmark entity and the candidate entity, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Claim 10-
Worthington in view of Goyette teach the method of claim 9, as described above. 
Worthington does not disclose: 
wherein a graphics attribute comprises at least one of a length, a color, or a shape of a connection. 
Goyette, however, does teach: 
wherein a graphics attribute comprises at least one of a length, a color, or a shape of a connection (Goyette, see: Col. 11, ll. 26-27 teaching “category dishes (803) contain two products, brown coffee mug and red coffee mug” and ll. 29-31 teaching “Nancy’s Emporium (805) is a business entity that sells…a brown coffee mug” and “Jane’s Mugs (806) is a business entity that sells a red coffee mug”).  
This step of Goyette is applicable to the method of Worthington, as they both share characteristics and capabilities, namely, they are directed to finding similarities between businesses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Worthington to include the feature of wherein a graphics attribute comprises at least one of a length, a color, or a shape of a connection, as taught by Goyette.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Worthington in order to utilize historical business data of other businesses to provide a better prediction of business models for a specific business (Goyette, see: Col. 3, ll. 23-39).

Regarding claim 11, claim 11 is directed to a product of manufacture. Claim 11 recites limitations that are similar nature to those addressed above for claim 1, which is directed towards a method.  Claim 11 also includes the features of a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, which is disclosed by Worthington (Worthington, see: paragraph [0026] disclosing “a non-transitory computer-readable medium storing instructions executable on a processor for implementing a method for generating valuation data of a private company”). Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

Regarding claim 12, claim 12 is directed to a product of manufacture. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2. 

Regarding claim 13, claim 13 is directed to a product of manufacture. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 14, claim 14 is directed to a product of manufacture. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4. 

Regarding claim 15, claim 15 is directed to a product of manufacture. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5. 

Regarding claim 16, claim 16 is directed to a product of manufacture. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a method. Claim 16  is therefore rejected for the same reasons as set forth above for claim 6. 

Regarding claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7. 




Regarding claim 18, claim 18 is directed to a product of manufacture. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8. 

Regarding claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9 which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9. 

Regarding claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are similar nature to those addressed above for claim 1, which is directed towards a method.  Claim 20 also includes the features of a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations which is disclosed by Worthington (Worthington, see: paragraph [0042] disclosing “systems described herein may be implemented in computer programs executing on programmable computers, each comprising at least one processor, a data storage system (including volatile and non-volatile memory and/or storage elements)”). Claim 20 is therefore rejected for the same reasons as set forth above for claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Murray, C., et al. (Patent No. US 10,572,935 B1) describes an analysis technique for comparing information associated with two entities and may be compared to determine a similarity metric. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625